DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, and 8 have been considered but are moot because the new ground of rejection in light of newly filed IDS dated 04 January 2022 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190552 A1 to Murata et al. (cited in IDS filed 4 Jan 2022), hereinafter referred to as “MURATA”.
Regarding Claims 1, 3 and 4, MURATA teaches negative active material for a rechargeable lithium battery (see [0014]), the negative active material comprising a composite of silicon (see silicon-comprising particles in [0020-0029]) and crystalline carbon (see artificial graphite particles in [0031-0040]).
MURATA teaches the silicon-comprising particles having an average particle diameter more preferably 30 nm or more and 120 nm or less (see [0021]) which lies entirely within and largely overlaps, respectively, the claimed ranges of the silicon having an average particle diameter (D50) of about 10 nm to about 150 nm (claim 1) and about 40 nm to about 120 nm (claim 3), therein obviating, if not anticipating the ranges of the claims.
MURATA teaches the artificial graphite particles having D50 value being 5 µm to 35 µm (see [0039]) which reads on the claimed ranges of the crystalline carbon having an average particle diameter (D50) of about 5 µm to about 20 µm (claim 1) and about 5 µm to about 10 µm (claim 4). MURATA further teaches the aspect ratio of the artificial graphite particles being 1.5 to 6 (see [0040]) which overlaps the claimed range for the aspect ratio being about 4 to about 10 (claim 1). MURATA teaches the aspect ratio of the artificial graphite particles being from 1.5 or more to 6 or less which partially overlaps the value range of about 1 to about 2.5 of the instant claims ([0040]). As the claimed ranges overlap or lie inside the ranges disclosed in MURATA, a prima facie case of obviousness exists (see MPEP 2144.05 I, first paragraph). 
MURATA further teaches there being a carbon coating of the silicon-containing particles and artificial graphite (see [0078-0080]) and that the amount of the carbon coating layer is preferably 5 mass % or more and 30 mass % or less which overlaps the claimed range of the amount of the amorphous carbon coating layer being greater than 20 wt% to about 60 wt% based on total 100 wt% of the negative active material. MURATA further teaches that the amount of the carbon coating layer can be adjusted by the blending quantity of the petroleum-based or coal-based pitch. As the claimed range overlaps the ranges disclosed in MURATA, a prima facie case of obviousness exists (see MPEP 2144.05 I, first paragraph)
Regarding Claim 5, MURATA teaches the silicon-containing particles being 5 parts by mass or more and 30 parts by mass or less with respect to 100 parts by mass of the artificial graphite, more preferably 6 parts by mass or more and 25 parts by mass or less (see [0079-0080]) which partially overlaps the claimed range of the mixing ratio of the silicon and the crystalline carbon being a weight ratio of about 1:9 to about 9:1. Therefore as the claimed range of about 1:9 to about 9:1 overlaps the preferable range disclosed by MURATA, a prima facie case of obviousness exists (it is further noted that the more preferable range taught in MURATA of 6 parts by mass or more and 25 parts by mass or less with respect to 100 parts by mass of the artificial graphite also overlaps the range of the instant claims; see MPEP 2144.05 I, first paragraph).
Regarding Claim 8, MURATA teaches a rechargeable lithium battery comprising a negative electrode (see negative electrode sheet) having the negative active material of the present invention, a positive electrode (see positive electrode sheet) having positive active material and a non-aqueous electrolyte (see [0099-0101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/JENNA SHULMAN/Examiner, Art Unit 1723


/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723